FILED
                             NOT FOR PUBLICATION                             JUN 22 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NIA ANDALIA,                                      No. 08-71657

               Petitioner,                        Agency No. A098-824-913

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Nia Andalia, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that the threats to Andalia’s

family did not rise to the level of past persecution. See Mendez-Gutierrez v.

Ashcroft, 340 F.3d 865, 870 n.6 (9th Cir. 2003) (“unspecified threats” received by

Mexican national not “sufficiently menacing to constitute past persecution”). In

addition, the record does not compel the conclusion that Andalia has demonstrated

a well-founded fear of future persecution. See Nagoulko v. INS, 333 F. 3d 1012,

1018 (9th Cir. 2003) (petitioner’s claims “too speculative to be credited as a basis

for fear of future persecution”). Accordingly, Andalia failed to establish eligibility

for asylum.

      Further, because Andalia failed to meet the lower burden of proof for

asylum, her claim for withholding of removal necessarily fails. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71657